Citation Nr: 0318542	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  00-14 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Processing 
Center (RPC) in Buffalo, New York


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
March 9, 2000, for educational assistance benefits under 
Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to 
February 1980 and from February 1982 until his death in 
December 1987.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 1999 determination by the Buffalo, 
New York RPC that denied entitlement to an extension of the 
delimiting date beyond March 9, 2000, for educational 
assistance benefits under Chapter 35, Title 38, United States 
Code.  


FINDINGS OF FACT

1.  The veteran served on active duty from October 1979 to 
February 1980 and from February 1982 until his death in 
December 1987.

2.  The appellant was notified of her award of dependency and 
indemnity compensation by letter dated April 3, 1991.

3.  There is no evidence that the appellant elected a 
beginning date earlier than April 3, 1991, for her period of 
Chapter 35 eligibility.

4.  There is no evidence that the appellant was prevented 
from initiating or completing the chosen program of education 
within the period of Chapter 35 eligibility because of her 
own physical or mental disability, nor has she made such an 
allegation.




CONCLUSION OF LAW

April 3, 2001, is the proper delimiting date for the 
appellant's Chapter 35 educational assistance benefits.  
38 U.S.C.A. §§ 3051(a)(1)(D), 3512 (West 2002); 38 C.F.R. 
§§ 21.3021(a)(2), 21.3046, 21.3047 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  In addition, regulations implementing the VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  As well, the statute at 
issue in this matter is not found in Chapter 51 (rather, in 
Chapter 35).  Therefore, the VCAA (and, it follows, its 
implementing regulations) is not for application in this 
matter.

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RPC has explained to the 
appellant the bases for denial of the claim in the June 2000 
statement of the case, and afforded her the opportunity to 
present information and evidence in support of the claim.  
Significantly, there is no indication that there is any 
existing evidence pertinent to the issue on appeal that has 
not been obtained.  

The Board notes that basic eligibility for Chapter 35 
benefits is established in one of several ways, including 
being a surviving spouse of a veteran who died of a service-
connected disability.  38 U.S.C.A. § 3501(a)(1)(D) (West 
2002); 38 C.F.R. § 21.3021(a)(2) (2002).  

Eligibility extends 10 years from the date (as determined by 
the Secretary) the person becomes an eligible person within 
the meaning of 38 U.S.C.A. § 3501(a)(1).  38 U.S.C.A. 
§ 3512(b)(1)(A).  Notwithstanding subparagraph (A), an 
eligible person instead may, subject to the Secretary's 
approval, elect a later beginning date for the 10-year 
period; the beginning date so elected may be any date between 
the beginning date determined under subparagraph (A) and 
whichever of the following dates apply:

(a) the date on which the Secretary 
notifies the veteran from whom 
eligibility is derived that the veteran 
has a service-connected total disability 
permanent in nature; or

(b) the date on which the Secretary 
determines that the veteran from whom 
eligibility is derived died of a service-
connected disability.

38 U.S.C.A. § 3512(b)(1)(B) (West 2002).  See also 38 C.F.R. 
§ 21.3046(b)(5) (2002).  

(Parenthetically, the Board notes that there was a change in 
the law under 38 U.S.C.A. § 3512 during the appeal period.  
See Pub. L. No 107-103, §§ 103(b), 108(b)(2), (3), 115 Stat. 
979, 985 (Dec. 27, 2001).  The changes in the law address the 
eligibility of a spouse or surviving spouse for educational 
assistance under Chapter 35 of Title 38, United States Code.  
However, in this case, the changes do not significantly 
affect the appellant's case and essentially leave the 
application of the provisions of the applicable law 
unchanged.  Accordingly, the Board finds that the appellant 
will not be prejudiced by the Board's election in this 
decision to consider her claim solely based on the new law.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).)

An eligible surviving spouse shall be granted an extension of 
the applicable period of eligibility provided the surviving 
spouse: (1) applies for the extension within the appropriate 
time limit; (2) was prevented from initiating or completing 
the chosen program of education within the otherwise 
applicable period of eligibility because of a physical or 
mental disability that did not result from the willful 
misconduct of the eligible spouse or surviving spouse; (3) 
provides VA with any requested evidence tending to show that 
the requirements of (2) have been met, and (4) is otherwise 
eligible for payment of educational assistance for the 
training pursuant to the provisions of Chapter 35, Title 38, 
United States Code.  38 U.S.C.A. § 3512(b)(2); 38 C.F.R. § 
21.3047.  

Application for an extension must be made within one year 
after the last date of the delimiting period, the termination 
of the period of physical or mental disability, or October 1, 
1980, whichever date is latest.  38 U.S.C.A. § 3512(b)(2). 

In the case at hand, the veteran served on active duty from 
October 1979 to February 1980 and from February 1982 until 
his disappearance in December 1987.  The veteran's body was 
later found and identified in March 1990.  An April 1990 
Report of Casualty indicates that the veteran died in 
December 1987 while on authorized liberty.

In May 1990, the appellant submitted a claim for dependency 
and indemnity compensation (DIC).  By letter dated April 3, 
1991, the regional office notified the appellant that her 
claim for DIC had been granted.

An October 1996 Education Award shows that the appellant was 
notified that her original entitlement to Chapter 35 benefits 
was 45 months with 43.09 months of remaining entitlement.  It 
was indicated that the delimiting date was March 9, 2000. 

In a letter received by the RPC in February 1999, the 
appellant requested an extension of her delimiting date.  By 
letter dated in April 1999, the appellant essentially stated 
that she lost time from school because she was caring for her 
son who was ill for many years.  She submitted medical 
receipts in support of her claim.

At the outset, the Board notes that an erroneous delimiting 
date of March 9, 2000, was originally established by the RO.  
A review of the appellant's education folder shows that the 
RPC assigned a delimiting date of March 9, 2000, based on the 
date that the veteran's body was recovered.  However, the 
Board notes that the appellant was not notified that she had 
been awarded DIC until April 3, 1991.  Furthermore, there is 
no evidence of record that the appellant elected a beginning 
date earlier than April 3, 1991, for the 10-year period.  
Therefore, according to the applicable law, the correct 
delimiting date is April 3, 2001, which is 10 years after the 
appellant was notified that service connection had been 
granted for the cause of the veteran's death.  See 38 
U.S.C.A. § 3512(b)(1)(B); 38 C.F.R. § 21.3046(b)(5).  To this 
extent, the appellant's appeal is granted.

Turning to the issue of whether the appellant is entitled to 
an extension of the delimiting date for her Chapter 35 
benefits, the Board notes that the appellant's February 1999 
application for an extension was timely, as it was received 
before the end of the delimiting period.  She stated that was 
unable to attend school for several years because she was 
caring for her son who was ill; she has not alleged that she 
was prevented from initiating or completing school within the 
otherwise applicable period of eligibility because of her own 
mental or physical disability.  As stated above, the 
applicable law states that an extension of the delimiting 
date for a surviving spouse is specific to that individual's 
physical and mental disability; it does not provide for 
consideration of her child's health or other personal 
considerations the surviving spouse may have.  See 
38 U.S.C.A. § 3512(b)(2); 38 C.F.R. § 21.3047.  Although it 
is unfortunate that personal considerations precluded the 
appellant from more effectively utilizing her educational 
assistance benefits, the Board finds that the appellant is 
not entitled to an extension of the delimiting date for her 
Chapter 35 benefits beyond April 3, 2001.


ORDER

April 3, 2001 is the proper delimiting date for educational 
assistance benefits under Chapter 35, Title 38, United States 
Code.  To this extent, the appeal is granted.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

